DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to because they do not include the following object and the claim.
Pg1, paragraph [0014] and claim 1 line 11, a housing and an inlet
Pg1, paragraph [0017] and claim 8 line 2, a reservoir
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections


Claim 1-13 objected to because of the following informalities:  
Claim 3 line 2 recites “an outlet opening” should read “the outlet opening”

Claim 5 recites “as claimed in claim 1 4” should read “as claimed in claim 1”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 2, the limitation “exit opening” renders the claim indefinite. it is unclear if the “exit opening” is a structure in the claimed device. For instance it can refer “the outlet opening” as recited in claims 1 and 3, or it can refer another opening of the claimed device. In an effort to compact prosecution, the limitation “exit opening” is interpreted as “outlet opening”
Claim 7 recite the limitation “about” which renders the claim indefinite. The use of word “about” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree. Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). During prosecution, an applicant may also overcome an indefiniteness rejection by submitting a declaration under 37 CFR 1.132 showing examples that meet the claim limitation and examples that do not. <Federal Register / Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165: Col 3, Par. 0003)>. In an effort to compact prosecution, the limitation “about 20um in diameter” is interpreted as “20um in diameter”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 8684980 B2, hereinafter 'Hunter') in view of Collins et al (US 20100222752 A1, hereinafter 'Collins')
Regarding claim 1, Hunter discloses an aerosol generator (figure 16a-17b, ejection assembly 1600) comprising:
An aperture plate (figure 16a, ejector plate 1602) comprising:
	An inlet surface (figure 16a, surface 1625) for receiving a liquid to be aerosolized
	An outlet surface (figure 16a, surface 1622), and
A plurality of apertures (figure 16a, openings 1626) extending between an inlet opening (see figure 16a, opening 1626 where adjacent fluid reservoir 1620) at the inlet surface and an outlet opening (see figure 16a, opening 1626 where is opposite of inlet opening above) at the outlet surface;
Characterized in that the aperture plate is convex in the direction of the inlet openings and concave in the direction of the outlet openings (col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex) whereby aerosol generated on vibration of the aperture plate (col 19 lines 14-16, the actuator 1604 causes oscillation of plate 1602 which constitute the vibration that results in formation of the droplets 1612 from fluid 1610)
	A housing (figures 16a-17b, ejection assembly 1600) having an inlet for receiving a liquid to be aerosolized (see figure 16h-I, where reservoir 1620 is coupled to large reservoir 1671)and an outlet through which the aerosol is delivered (figure 16b and 16I, center region 1630)
A support member (figure 16a, O-ring 1648a) for the aperture plate; and
	A vibration generating element (figure 16a, piezoelectric actuator 1604) for vibrating the aperture plate (col 18 lines 53-54, the ejector plate 1602 is activated by being vibrated by piezoelectric ejector 1604).
Hunter does not disclose the aperture plate forms a converging plume.
Collins teaches an aperture plate (figure 13d, mesh plate 156h) forms a concave shape ([0148] a mesh plate 156h may be concave) in the direction of the outlet opening (figure 13d opening 1520) forms a converging plume aerosol ([0148] to disperse the fluid 122 in a relatively small area).
Collins provide a mesh plate in a concave shape in order to disperse the fluid in a relatively small area ([0148]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aperture plate of Hunter to incorporate the teachings of Collins and provide an aperture plate generates aerosol forms a converging plume.
Regarding claim 2, the device of Hunter, modified by Collins, teaches the device according to Claim 1.
Hunter further discloses the aperture plate is dome shaped in geometry (col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex).
Regarding claim 5, the device of Hunter, modified by Collins, teaches the device according to Claim 1.
Hunter further discloses the outlet openings are at least 10um in diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter).
Regarding claim 6, the device of Hunter, modified by Collins, teaches the device according to Claim 1.
Hunter further discloses the outlet openings are from 10um to 20um, or from 15um to 20um in diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter).
Regarding claim 7, the device of Hunter, modified by Collins, teaches the device according to Claim 1.
Hunter further discloses the outlet openings are 20um in a diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter)
Regarding claim 8, the device of Hunter, modified by Collins, teaches the device according to Claim 1.
Hunter further discloses, the aerosol generator comprising a reservoir (figure 16a, reservoir 1620) for liquid to be aerosolized.
Regarding claim 9, the device of Hunter, modified by Collins, teaches the device according to Claim 8.
Hunter further discloses the reservoir is defined by a portion of the housing (see figure 16a, the reservoir is defined in housing assembly 1600).
Regarding claim 10, the device of Hunter, modified by Collins, teaches the device according to Claim 1.
The first embodiment (figures 16a-17b) of Hunter does not discloses an aperture plate drive circuit having a controller
The second embodiment (figures 22b-c) of Hunter teaches a device (figure 22b, device 2202) comprises an aperture plate drive (figure 22b, electronics 2208 and piezo 2210) having a controller (figure 22c, processor 2304)
Hunter provides a processor to the system in order to produce output signal to control piezo (see figure 22c) and the processor increases flexibility and applicability as compared to a system that relies on a driver circuit alone (col 26 lines 34-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol generator of Hunter to incorporate the teachings of the second embodiment of Hunter and provide an aperture plate drive circuit having a controller.
Regarding claim 11, the device of Hunter, modified by Collins, teaches the device according to Claim 10.
The first embodiment of Hunter does not discloses the controller is configured to pulse the aperture plate in an on-off-on-off-manner.
The second embodiment of Hunter teaches the controller is configured to pulse the aperture plate in an-on-off-on-off-manner (col 29 lines 47-59, the drive signal 2340 applied to the driver circuit 2306 causes the driver circuit to produce two output driver signals with a waveform having a cycle that lasts for a total of about 50 milliseconds, and for about 30 milliseconds of the cycle while the output driver signal 2342 is ON, and for about 20 milliseconds while the output driver signal 2342 is OFF (that is, essentially no output driver signal 2342 is applied to the piezo).
Hunter provides pulse drug delivery mechanism in order to reduce the peak amplitude of the airstream by spreading the impulse over time (col 20 lines 29-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol generator of Hunter to incorporate the teachings of the second embodiment of Hunter and provide a controller that is configured to pulse the aperture plate in an on-off-on-off-manner to reduce the peak amplitude of the airstream.
Regarding claim 12, the device of Hunter, modified by Collins, teaches the device according to Claim 11.
Both The first embodiment of Hunter and the second embodiment of Hunter is silent as to the duration of on-off cycle is less than 20 microseconds. 
However, the second embodiment of Hunter teaches on-off cycle comprises 30 milliseconds of On and 20 milliseconds of Off cycles (col 29 lines 47-59). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the duration of one on-off cycle of Hunter be less than 20 microseconds as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, the device of Hunter, modified by Collins, teaches the device according to Claim 1.
Hunter further discloses the support member (O-rings 1648a) comprises a central opening (see figure 16a, O-ring 1648a comprises a central opening where the ejector plate 1602 adjacent to the fluid 1610) and wherein the aperture plate is mounted to the underside of the support member (see figure 16a).
Regarding claim 14, Hunter discloses an ophthalmic fluid delivery device comprising an aerosol generator as claimed in Claim 1 (col 6 lines 63-64, As the ejection assembly 1600 is used for delivering therapeutic agents or other fluids to eyes).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Collins and Hogan et al (US 20130186975 A1, hereinafter ‘Hogan’)
Regarding claim 3, the device of Hunter, modified by Collins, teaches the device according to Claim 1.
	Both Hunter and Collins does not teach the apertures are tapered to narrow from the inlet opening at the inlet surface to the outlet opening adjacent to the outlet surface.
	Hogan teaches the apertures (figure 6-7 apertures 14) are tapered to narrow ([0080] Apertures 14 are configured to taper from rear surface 18 to front surface 16) from the inlet opening (figure 6, entrance opening 20) at the inlet surface (figure 6, rear surface 18) to the outlet opening (figure 6, exit opening 22) adjacent to the outlet surface (figure 6, front surface 16).
	Hogan provide apertures are configured to taper from rear surface to front surface in order to define exit angle and the angle maximizes the ejection of liquid droplets through exit opening while maintaining the droplets within a desired size range ([0081]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of Hunter to incorporate the teachings of Hogan and provide apertures are tapered to narrow from the inlet opening at the inlet surface to the outlet opening adjacent to the outlet surface.
Regarding claim 4, the device of Hunter, modified by Collins and Hogan, teaches the device according to Claim 3.
Both hunter and Collins are silent as to a flared portion adjacent to the outlet opening.
Hogan teaches a flared portion (figure 6, flared portion 24) adjacent to exit opening (figure 6, exit opening 22).
Hogan provide a flared portion is created during the manufacturing process employed to produce aperture plate 10 ([0080]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of Hunter to incorporate the teachings of Hogan and provide a flared portion adjacent to exit opening.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shelby (US-20160158789-A1) teaches an ophthalmic drug delivery device comprises piezoelectric drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781